Citation Nr: 1003733	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1954 to November 1957.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2007, 
the Veteran requested a Travel Board hearing.  In December 
2009 he withdrew the hearing request.


FINDINGS OF FACT

1.  A hearing loss disability in either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year; and it is not 
shown that the Veteran's current hearing loss disability is, 
or might be, related to his service to include as due to 
noise exposure therein.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

An April 2006 letter informed the Veteran of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The letter 
advised the Veteran that he should submit any medical 
evidence pertinent to his claims.  The letter also provided 
notice regarding disability ratings and an effective dates of 
award.  (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).

The Veteran's service treatment records (STRs) are associated 
with his claims file.  VA arranged for an examination with 
medical opinion in October 2006.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases (including, as pertinent here, SNHL as an 
organic disease of the nervous system) may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time 
following service discharge (one year for organic disease of 
the nervous system).  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was jet engine 
mechanic.  His STRs contain no mention of complaints or 
treatment for bilateral hearing loss or tinnitus.  No 
complaints or findings relating to hearing loss or tinnitus 
were noted on service separation examination.  Whispered 
voice hearing at the time was 15/15, bilaterally; and the 
ears were normal on clinical evaluation.  

A report of a May 2003 audiometric evaluation (submitted with 
the Veteran's February 2006 claim) shows bilateral hearing 
loss.

On October 2006 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
70
75
LEFT
25
30
35
65
70

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  Bilateral SNHL and tinnitus were 
diagnosed.  The examiner opined that it is less likely than 
not that the Veteran's hearing loss and tinnitus are related 
to his service.  In support of the opinion the audiologist 
noted that whispered voice hearing at separation was normal; 
that the Veteran had some noise exposure after service; that 
the fact that there was no audiometric evidence of hearing 
loss proximate to service weighed against a nexus to service; 
that the Veteran's description of his tinnitus was 
inconsistent with the type of tinnitus that is related to 
noise trauma; and that the tinnitus did not become manifest 
until many years after service.  

It is not in dispute that the Veteran now has bilateral 
hearing loss disability and tinnitus, as such have been 
diagnosed (and bilateral hearing loss disability, as defined 
in 38 C.F.R. § 3.385) was found on official audiometry.  
Furthermore, it may readily be conceded (and also is not in 
dispute) that by virtue of his MOS/duties in service, he 
likely had substantial exposure to high levels of noise in 
service.  What he must still show to establish service 
connection for his hearing loss and tinnitus disabilities is 
that they are related to the noise trauma in service (or are 
otherwise related to his service).

Neither hearing loss nor tinnitus was manifested in service, 
and SNHL is not shown to have been manifested in the first 
postservice year.  Consequently service connection for these 
disabilities on the basis that they became manifest in 
service and persisted, or on a presumptive basis (for SNHL as 
a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not 
warranted.  

Furthermore, there is no competent evidence in the record 
that supports the Veteran's allegations that his hearing loss 
and tinnitus are due to noise trauma in service.  The only 
competent (medical) evidence of record that specifically 
addresses this matter, the opinion of the October 2006 VA 
examiner, is to the effect that the Veteran's bilateral 
hearing loss and tinnitus are unrelated to his service.  
Because the opinion is by a trained professional 
(audiologist) who is presumed competent to offer an opinion 
regarding the etiology of the Veteran's hearing loss and 
tinnitus, and because the opinion-provider expressed 
familiarity with the factual evidence in the record (by 
references to such) and explained the rationale of the 
opinion (as noted in the summary above), the opinion is 
probative evidence in the matter of the etiology of the 
Veteran's hearing loss and tinnitus.  Because there is no 
competent (medical) evidence to the contrary, the opinion is 
persuasive.   

Because he is a layperson, the Veteran's own opinion in this 
matter is not competent evidence; the matter of a nexus 
between current hearing loss and tinnitus and remote noise 
trauma is a medical question not capable of lay observation 
or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).

Notably, the record reflects that these claimed disabilities 
were initially clinically noted many (some 46) years after 
service (and by the Veteran's own account to the VA examiner 
hearing loss was first noted in the 1970's and tinnitus in 
1985).  Such a lengthy time interval between service and the 
earliest manifestations of a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the disability is 
service connected.  See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000) (in a claim seeking service connection on 
the basis that a disability was aggravated by service). 

In the absence of any competent evidence of a nexus between 
the Veteran's hearing loss and/or tinnitus and his 
service/noise trauma therein, the preponderance of the 
evidence is against these claims.  Hence, they must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


